                                                                               Page 1 of 1




             IN THE UNITED STATES DISTRICT COURT FOR THE
                     NORTHERN DISTRICT OF FLORIDA
                         TALLAHASSEE DIVISION


DARRELL SMITH,

                 Plaintiff,

v.                                            CASE NO. 4:19cv183-RH-CAS

OFFICER GLASS et al.,

                 Defendants.

_____________________________/


                               ORDER OF DISMISSAL


        This case is before the court on the magistrate judge’s second report and

recommendation, ECF No. 12, and the objections, ECF No. 13. I have reviewed de

novo the issues raised by the objections. Upon consideration,

        IT IS ORDERED:

        The second report and recommendation is accepted and adopted as the

court’s opinion. The clerk must enter judgment stating, “The complaint is

dismissed under 28 U.S.C. § 1915(e)(2)(B).” The clerk must close the file.

        SO ORDERED on October 25, 2019.

                                        s/Robert L. Hinkle
                                        United States District Judge



Case No. 4:19cv183-RH-CAS
